Citation Nr: 1440884	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  08-35 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 20, 2005, to include on an extraschedular basis pursuant to 38 C.F.R. § 3.321.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to December 20, 2005, to include pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from July 1962 to September 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

This case was previously before the Board and in a September 2011 decision, the Board denied an initial rating in excess of 30 percent prior to September 1, 2006, and a rating in excess of 50 percent beginning September 1, 2006, for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In an April 2012 Order, the Court granted a Joint Motion of the Parties and remanded the case to the Board for action consistent with the Joint Motion.  In September 2012, the Board remanded the case for additional development. 

In a June 2013 rating decision, the Veteran was granted a 70 percent disability rating beginning March 22, 2006, for PTSD and was granted entitlement to TDIU beginning March 22, 2006.

In a January 2014 decision, the Board granted a 70 percent disability rating for PTSD beginning December 20, 2005, and a TDIU beginning December 20, 2005.  In addition, the Board denied a rating in excess of 30 percent for PTSD prior to December 20, 2005, and denied entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(a) prior to December 20, 2005.  The Board also remanded the issue of entitlement to a TDIU pursuant 38 C.F.R. § 4.16(b), prior to December 20, 2005.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In a June 2014 Order, the Court granted a Joint Motion for Partial Remand, and remanded the part of the Board's decision that denied a rating in excess of 70 percent for PTSD prior to December 20, 2005, and a TDIU pursuant to 38 C.F.R. § 4.16(a) prior to December 20, 2005, for action consistent with the Joint Motion.  The appeal as to the remaining issues were dismissed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In a May 2014 Joint Motion, the parties agreed that the Board did not provide adequate reasons or bases for finding that the issue of entitlement to an increased rating for PTSD should not be referred to the Director of VA Compensation and Pension Service for extraschedular consideration pursuant to 38 C.F.R. § 3.321.  The Board is precluded from assigning an extraschedular rating in the first instance.  Instead, the Board must remand any claim that meets the criteria to the RO for referral for consideration of an extraschedular evaluation to the Under Secretary for Benefits or the Director of Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1).   To ensure all proper consideration of the Veteran's claims, specifically, the evidence showing that the Veteran was terminated from his job in a lumber yard in 2004 due to his PTSD symptoms, the Board finds that referral is warranted.

The Board remanded the issue of entitlement to a TDIU pursuant 38 C.F.R. § 4.16(b), prior to December 20, 2005 in January 2014 for referral to the Director of VA Compensation and Pension Service.  That referral has not yet been accomplished.  To ensure consistency, the Board has included the instructions for that development within the section below.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Refer the claims to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of entitlement to an increased rating for PTSD prior to December 20, 2005, on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1), and for a TDIU prior to December 20, 2005, pursuant to 38 C.F.R. § 4.16(b). 

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

